Citation Nr: 0915403	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-28 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Service connection for hearing loss.

2.	Service connection for tinnitus.

3.	Service connection for hypertension, to include as 
secondary to service-connected post-traumatic stress disorder 
(PTSD) and exposure to herbicides.  

4.	Service connection for coronary artery disease, to include 
as secondary to service-connected PTSD and hypertension.  

5.	Increased initial evaluation for PTSD, currently rated as 
30 percent disabling.    


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1966 to June 1970.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2004 and June 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.     


FINDINGS OF FACT

1.	The Veteran's hearing loss is not related to service.

2.	The Veteran's tinnitus is not related to service.

3.	The medical evidence of record does not preponderate 
against the Veteran's claim that his hypertension relates to 
his service-connected PTSD.  

4.	The medical evidence of record does not preponderate 
against the Veteran's claim that his heart disorder relates 
to his service-connected PTSD.  

5.	From September 19, 2003, the Veteran's PTSD was not 
productive of occupational and social impairment with reduced 
reliability and productivity.  

6.	From October 11, 2004, the Veteran's PTSD has been 
productive of occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSIONS OF LAW

1.	The Veteran's hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.	The Veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. § 3.303 (2008).
 
3.	The Veteran's hypertension is related to a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 (2008).  

4.	The Veteran's coronary artery disease is related to a 
service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

5.	The criteria for a rating in excess of 30 percent, for the 
Veteran's service-connected PTSD, had not been met prior to 
October 11, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  

6.	From October 11, 2004, the criteria for a 50 percent 
rating, for the Veteran's service-connected PTSD, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided in this decision have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in several letters 
between December 2004 and May 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claims, and of the 
elements of his claims.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).  VA advised the Veteran of the respective duties 
of the VA and of the Veteran in obtaining evidence needed to 
substantiate his claims.  And VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide full VCAA notification to the Veteran 
until after the rating decisions on appeal here.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision); Vazquez-Flores and Dingess/Hartman, 
both supra. 

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The October 2008 Supplemental Statement of 
the Case (SSOC) of record, executed after complete VCAA 
notification, amounts to a full readjudication of the 
Veteran's claims.  See Mayfield, 444 F.3d 1328.  Based on 
this background, the Board finds VA's untimely notice in this 
matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  


II.  The Merits of the Claims to Service Connection

The Veteran claims service connection for hearing loss, 
tinnitus, hypertension, and coronary artery disease (CAD).  
He claims, moreover, that his hypertension is directly a 
result of exposure to herbicides while serving in Vietnam, 
and secondarily related to his service-connected PTSD, and 
that his CAD is secondarily related to his hypertension and 
his service-connected PTSD.  

The medical evidence of record demonstrates that the Veteran 
has these disorders currently.  Private and VA medical 
evidence of record - to include private medical reports 
addressing the Veteran's heart and VA compensation 
examination reports addressing the Veteran's heart and 
hearing - note diagnoses of hypertension, CAD, tinnitus, and 
hearing loss.  See 38 C.F.R. § 3.303.  The Board notes that, 
with regard to the claim for hearing loss, a May 2005 VA 
audiology examination report notes hearing loss in the 
Veteran's left ear.  The report shows, at 3000 and 4000 
Hertz, auditory thresholds of 55 decibels.  See 38 C.F.R. § 
3.385 (2008) (a hearing disability will be determined where 
any of the following threshold measures has been found: where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent).  

In the rating decisions on appeal, however, the RO denied the 
Veteran's claims to service connection for these disorders.  
For the reasons set forth below, the Board partly disagrees 
with those decisions.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  When a Veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  

	Hearing Loss and Tinnitus 

The Veteran claims that he incurred his hearing loss and 
tinnitus as a result of acoustic trauma experienced during 
combat actions in Vietnam.  In August 2005, he submitted into 
evidence a lay statement from a fellow service member who 
supported his claim to such exposure.  Based on these lay 
statements, and the evidence of record showing that the 
Veteran served in Vietnam with the U.S. Army during a time of 
war, the Board finds that the evidence of record does not 
preponderate against the claim to exposure to in-service 
acoustic trauma.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also 38 U.S.C.A. § 1154.  

Nevertheless, the Board finds service connection unwarranted 
for hearing loss and tinnitus.  There is no medical evidence 
of a nexus between the current disabilities and the in-
service noise exposure.  See 38 C.F.R. § 3.303.  Rather, the 
only medical evidence of record that addresses the issue of 
medical nexus found service and current disabilities 
unrelated.  In the May 2005 VA audiology report of record, 
the examiner stated that the Veteran's hearing loss and 
tinnitus were likely unrelated to service.  In support, the 
examiner noted that medical testing during service, and at 
service discharge in 1970, indicated that the Veteran had 
normal hearing.  And the examiner noted that the Veteran had 
post-service occupational noise exposure, while working for a 
railroad, that may have affected his hearing.    

The record supports the VA examiner's findings, moreover.  
Again, the service treatment records note the Veteran's 
hearing as normal, and do not indicate any complaints, 
treatment, or diagnoses of in-service hearing loss disorders.  
The earliest medical evidence of a hearing disorder is found 
in VA treatment records dated in April 2003, which is over 32 
years following service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be evidence against a claim of 
service connection).  And the Veteran did not file a claim 
for service connection for a hearing disorder until December 
2003, over 33 years following service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim).  As such, the Board finds that the evidence of 
record preponderates against the Veteran's claims to service 
connection for hearing loss and tinnitus.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  

	Hypertension 

The Veteran claims that he incurred his hypertension due to 
exposure to herbicides in Vietnam, and due to his service-
connected PTSD.  In doing so, he claims service connection 
for hypertension on a direct basis, on a presumptive basis, 
and on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 
(2008).  

With regard to the claim that hypertension was incurred due 
to herbicides exposure, the Board notes that a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and who has one of the 
listed diseases under 38 C.F.R. § 3.309(e), shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  If a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2008).  Moreover, 38 C.F.R. 
§ 3.309(e) also provides that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  

In this matter, the Board finds presumptive service 
connection for hypertension due to herbicides exposure 
unwarranted.  In short, although the record demonstrates that 
the Veteran served in Vietnam in the late 1960s, hypertension 
is not among the disorders listed under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.309(e).  Moreover, the record does not 
indicate onset of hypertension within the first year of the 
Veteran's departure from active service in 1970 - the 
earliest evidence of record of hypertension is found in 
private medical records which indicate onset in the early 
2000s, or approximately 30 years following discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2008) (certain 
conditions, such as hypertension, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service).  As such, the Board 
finds that the Veteran is not entitled to a presumption of 
service connection for hypertension.  Id. 

Likewise, the Board finds that direct service connection 
would not be warranted here.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (a denial of presumptive service 
connection does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).  
In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Again, the Board notes that the record demonstrates that the 
Veteran has a current hypertension disorder.  But, the 
evidence is equally clear that he did not manifest this 
disorder while in service or soon after service.  38 C.F.R. § 
3.303(b); Pond, 12 Vet. App. at 346.  The Veteran's service 
treatment records are negative for hypertension.  The 
earliest evidence of record of hypertension is found 
approximately 30 years following service.  And the Veteran 
claimed service connection for hypertension in August 2004, 
over 34 years following service.  See Maxson and Shaw, both 
supra.    

With regard to the third element of Pond, the Board notes 
that no medical nexus evidence of record attributes the 
Veteran's hypertension to his active service.  Rather, the 
only medical evidence of record addressing the issue of 
whether the Veteran's hypertension relates directly to 
service found the hypertension unrelated to service.  In a 
May 2005 VA compensation examination report, the VA examiner 
attributed the Veteran's hypertension to tobacco usage, 
obesity, hyperlipidemia, family history, and age.  

	Hypertension and CAD - secondary service connection 

With regard to the Veteran's claim that his hypertension and 
CAD are secondary to his service-connected PTSD, the Board 
notes that service connection may be established on a 
secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2008).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2006).  See also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As noted, the evidence demonstrates that the Veteran has 
hypertension and CAD.  And the evidence demonstrates that the 
Veteran is service-connected for PTSD (see part III of this 
decision below). 

As to whether these disorders relate, the Board finds the 
evidence of record in equipoise.  

On the one hand, the record contains several studies that 
relate stress disorders such as PTSD to hypertension and 
other heart disorders.  And the record contains several 
letters that support the Veteran's claims to causation.  A 
May 2004 letter from the Veteran's private treating 
cardiologist referred to studies showing that stress "could 
effect and stimulate vascular disease including coronary 
artery disease."  An October 2004 statement from the 
Veteran's treating PTSD therapists cites studies which 
indicate that stress disorders may relate to physical 
problems such as circulatory disorders.  The Veteran's VA 
treating cardiologist stated, in a VA treatment record dated 
in August 2004, that the Veteran's PTSD "most likely has 
contributed to" his hypertension and his CAD.  And a May 
2005 VA compensation examiner who addressed the Veteran's 
PTSD warned that the "combination of coronary artery disease 
and depression is bad, and if [the Veteran] does not receive 
treatment for his depression, he will have trouble recovering 
from his cardiac condition as well."

On the other hand, the VA examiner tasked with assessing the 
issue of secondary service connection found the Veteran's 
hypertension and CAD unrelated to PTSD.  In this examiner's 
May 2005 report, it is expressly stated that the Veteran's 
hypertension and CAD were likely related to tobacco usage, 
obesity, hyperlipidemia, family history, and age rather than 
PTSD.    

The Board has reviewed closely this conflicting evidence.  
Some of this evidence is probative and of persuasive value, 
and some is not.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  For example, the 
Board finds the studies submitted by the Veteran to be of 
limited probative value on the specific issue here.  Each 
study merely posits the possibility that mental disorders 
could relate to cardiovascular disorders.  Of course, none of 
these studies directly addresses the Veteran's case.  The 
Board likewise finds the March and October 2004 statements - 
from the Veteran's private cardiologist and his VA PTSD 
therapists - of limited probative value.  Though each of the 
statements presents the theory of causation at issue here, 
neither comments on it.  Neither addresses the issue of 
probability.  Like the authors of the studies in evidence, 
these providers only address the theory that stress can 
affect the heart and its functioning.  They say that the 
Veteran's disorders "could" interact.  But none renders an 
actual opinion - either negative or affirmative - on the 
actual issue before the Board, i.e., does the Veteran's 
hypertension or CAD relate to his PTSD.    

By contrast, the Board finds the statements in support of the 
Veteran, by his treating physician in August 2004 and by the 
VA compensation examiner assessing his PTSD in May 2005, to 
be persuasive.  The treating physician is presumably familiar 
with the Veteran's medical history, while the compensation 
examiner indicated review of the medical records and 
examination of the Veteran prior to rendering the report and 
opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(the Board is not bound to accept a physician's opinion when 
it is based merely on the recitations of a claimant). 

For the same reasons, the Board finds the negative nexus 
opinion in May 2005 persuasive.  It is rendered by a 
physician who indicated review of the record and evaluation 
of the Veteran.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (supporting clinical data or other rationale should 
accompany medical opinion).  

Ultimately, given these three persuasive statements, the 
Board cannot find that the medical evidence of record 
preponderates against the Veteran's secondary service 
connection claims for hypertension and CAD.  As such, the 
Board cannot find that service connection is not warranted 
here.  See Alemany, supra.  This is an appropriate case, 
therefore, in which to grant service connection by invoking 
VA's doctrine of reasonable doubt.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection for hypertension and CAD is warranted.  




III.  The Merits of the Claim for an Increased Rating

The Veteran filed an original claim for service connection 
for PTSD in September 1999.  The RO denied the Veteran's 
claim in unappealed April and July 2000 rating decisions.  On 
September 19, 2003, the Veteran filed a claim to reopen his 
service connection claim for PTSD.  See 38 C.F.R. § 3.156.  

In February 2004, the RO granted service connection for PTSD 
and assigned a 30 percent rating effective September 19, 
2003, the date of the claim to reopen.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The Veteran appealed this 
decision, and argued that a higher rating was warranted.  

During the pendency of the appeal, the Veteran was 
hospitalized for PTSD treatment between February and April 
2006.  The RO rated the Veteran as 100 percent disabled 
during this period.  See 38 C.F.R. § 4.29.  Moreover, in a 
February 2008 SSOC, the RO assigned a 50 percent evaluation 
for PTSD, effective May 8, 2007.  

In recent statements, the Veteran has indicated that he is 
satisfied with the 50 percent evaluation.  But, he has 
clearly indicated that he believes the currently-assigned 50 
percent rating should be effective from the date of his claim 
to reopen in September 2003.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (an appellant is presumed to be seeking the 
maximum available benefit even where an increase is granted 
during the appeal period).  

In this decision, the Board must review the evidence of 
record, and must determine whether a 50 percent rating has 
been warranted at any time during the appeal period prior to 
May 8, 2007.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(in cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim).  
For the reasons set forth below, the Board agrees in part 
with the Veteran's claim that the 50 percent evaluation now 
assigned for PTSD is warranted prior to May 8, 2007.   

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Diagnostic Code 9411 of 38 C.F.R. § 4.130 addresses PTSD.  
Under that code, ratings of 0, 10, 30, 50, 70, and 100 
percent may be assigned.  As indicated, VA has already found 
a 30 percent rating warranted here from the date of claim to 
reopen.  The Board will now determine whether a rating in 
excess of 30 percent is warranted.  In doing so, the Board 
will limit its analysis to whether a 50, 70, or 100 percent 
evaluation is warranted for PTSD.   

A 50 percent rating is warranted under DC 9411 for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

In this matter, the Board finds a rating in excess of 30 
percent unwarranted between September 19, 2003, the date of 
claim to reopen, and October 11, 2004.  From then, the Board 
finds that the evidence of record has supported the 
assignment of a 50 percent evaluation.  

The relevant evidence dated prior to October 11, 2004 
consists of statements from the Veteran indicating that he 
experiences nightmares and flashbacks related to his service 
in Vietnam, that he tends to isolate socially, and that he 
often feels guilty and hypervigilant.  VA treatment records 
dated from May 2003 show the Veteran to have sadness, major 
depression, lack of interest, a restricted affect, guilt, and 
poor concentration, but also show that the Veteran denied 
suicidal or homicidal thoughts, was cooperative, well 
groomed, with organized thoughts, and without psychotic 
symptoms.  These records show the Veteran as attentive and 
active in group discussions.  And, in an October 6, 2004 
letter from the Veteran's VA treating therapists, a Global 
Assessment of Functioning (GAF) score of 60 (which indicates 
moderate impairment) is assigned.  Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), 5th edition, published 
by the American Psychiatric Association.  See also Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  

On October 11, 2004, the Veteran was examined by a private 
therapist.  The examiner noted the Veteran as alert, 
appropriate, logical, oriented, with intact judgment and 
insight, and without delusions, hallucinations, or loose 
associations.  But she also noted the Veteran as anxious, 
depressed, forgetful, hypervigilant, socially isolated, with 
an exaggerated startle response and an unstable mood.  The 
examiner noted the Veteran's poor hygiene.  She noted that 
the Veteran did "squirm" often during their session.  She 
noted that the Veteran has markedly diminished interest in 
outside activities.  And she noted that he had irritability 
and sleep disturbances.  This examiner then assigned the 
Veteran a GAF score of 35, which indicates major impairment.  

Evidence dated after October 2004 does not preponderate 
against the private examiner's findings.  

A May 2005 VA compensation examination report noted the 
Veteran's complaints of nightmares, depression, anxiety, 
sleep disturbances, social isolation, and flashbacks to his 
Vietnam experiences.  On examination, the examiner found the 
Veteran cooperative and friendly, alert and oriented, without 
evidence of memory loss, with intact cognitive functioning, 
without evidence of suicidal or homicidal ideations, of 
psychotic symptoms, or of ritualistic or obsessive problems.  
The examiner indicated that the Veteran did not have panic 
attacks.  

But he also noted the Veteran as tearful at times, depressed, 
anxious, anhedonic, hypervigilant, and socially withdrawn.  
The examiner stated that the Veteran was "not functioning 
well" due to his depression and social withdrawal, and that 
this caused him significant impairment.    

VA treatment records dated from December 2005 refer to the 
Veteran's depression and thoughts of suicide, while records 
in February 2006 show that the Veteran was treated by VA on 
an inpatient basis.  

A May 2007 VA compensation examination report noted that the 
Veteran denied suicidal or homicidal ideations, noted a 
directed thought process, noted no auditory or visual 
hallucinations, and noted fair insight and judgment.  But the 
report also noted symptoms consistent with the October 2004 
examination findings of major impairment.  The examiner 
stated that the Veteran had been hospitalized for a panic 
attack in March 2006, and that the Veteran's treating VA 
psychiatrist assigned the Veteran a GAF score of 45 in March 
2007.  The examiner noted the Veteran's poor hygiene, lack of 
eye contact, irritable affect, and continuing nightmares, 
flashbacks, anxiety, depression, and social isolation.  The 
examiner reported the Veteran as claiming that he attempted 
suicide in 2005.  And the examiner stated that the Veteran 
was "not functioning well."  Ultimately, this examiner 
diagnosed the Veteran with PTSD and major recurrent 
depression, and assigned a GAF score of 50, which indicates 
serious occupational and social impairment.   

In view of this evidence, the Veteran's occupational and 
social impairment as a result of his PTSD has caused reduced 
reliability and productivity since October 2004.  This 
necessitates the assignment of a 50 percent evaluation since 
then.  See 38 C.F.R. § 4.130, DC 9411.  

The Board finds a 70 percent rating unwarranted, however.  
The record does not show the type of cognitive and behavioral 
impairment reserved for a 70 percent evaluation - as 
indicated by the medical reports of record, the Veteran 
consistently demonstrates that he is logical, oriented, 
coherent, and is not delusional or obsessive.  38 C.F.R. § 
4.130, DC 9411.  Moreover, the Board again notes the 
Veteran's statements of record which indicate that he is 
satisfied with the 50 percent evaluation.  

In summary, the Board finds a 50 percent rating warranted for 
service-connected PTSD from October 11, 2004.  See Fenderson, 
supra.  But the preponderance of the evidence is against an 
evaluation in excess of 30 percent before then, or a rating 
in excess of 50 percent since then.  The benefit-of-the-doubt 
rule does not apply therefore to any claim for an additional 
increase beyond that granted in this decision.  As such, any 
such claim for increase must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has closely reviewed and considered the Veteran's 
statements, and the lay statements of record.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the Veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Finally, the Board finds an extraschudular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.	Service connection for hearing loss is denied.  

2.	Service connection for tinnitus is denied.  

3.	Service connection for hypertension is granted.    

4.	Service connection for coronary artery disease is granted.    

5.	Entitlement to an evaluation in excess of 30 percent, for 
service-connected PTSD, prior to October 11, 2004, is denied. 

6.	Entitlement to a 50 percent evaluation, for service-
connected PTSD, is granted from October 11, 2004, subject to 
VA laws and regulations governing the payment of monetary 
awards.  



____________________________________________
ROBERT E. SULLIVAN.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


